                Case 3:15-cr-02412-H Document 69 Filed 05/18/20 PageID.177 Page 1 of 2

,_
     AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                     V.                                    (For Offenses Committed On or After November 1, 1987)

                        SALVADOR OSUNA (I)                                    Case Number:        l 5CR2jll 2-H

                                                                           Salil Dudani, Federal Defenders of San Die.!l£,_ Inc.
                                                                           Defendant's Attorney
     Registration Number:       50701-298
     •-
     THE DEFENDANT:
     121   admitted guilt to violation ofallegation(s) No.      I and 2.

     D     was found guilty in violation ofallegation(s) No.

     Accordingly,
                                                               -----------
                    the court has adjudicated that the defendant is guilty of the following allegation(s):
                                                                                                           after denial of guilty.



     Allegation Number                  Nature of Violation
                 1                      nv2 l, Failure to participate in drug aftercare program
                    2                   nvl 1, Failure to report change in residence/employment




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.


                                                                           May 18, 2020
                                                                           Date of Imposition of Sentence



                                                                           HONORAB!IE MARILYN L.
                                                                           UNITED STATES DISTRICT




                                                                                                                           15CR2412-H
           Case 3:15-cr-02412-H Document 69 Filed 05/18/20 PageID.178 Page 2 of 2


AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              SALVADOR OSUNA (I)                                                         Judgment - Page 2 of 2
CASE NUMBER:            15CR2412-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                            on
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           15CR2412-H
